Credit Bur. of N.Y., Inc. v Rapid Realty 95, Inc. (2016 NY Slip Op 01634)





Credit Bur. of N.Y., Inc. v Rapid Realty 95, Inc.


2016 NY Slip Op 01634


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-08665
 (Index No. 21443/12)

[*1]Credit Bureau of New York, Inc., appellant, 
vRapid Realty 95, Inc., et al., defendants, Fotius Eugenis, also known as Fotios Eugenis, also known as Frank Eugenis, respondent.


Cuddy & Feder LLP, White Plains, NY (Joshua E. Kimerling and Brendan Goodhouse of counsel), for appellant.
The Dweck Law Firm, LLP, New York, NY (Jack S. Dweck and Christopher Fraser of counsel), for respondent.

DECISION & ORDER
In an action to recover on two promissory notes and personal guarantees on the notes, the plaintiff appeals from an order of the Supreme Court, Kings County (Schack, J.), dated July 27, 2015, which granted the motion of the defendant Fotius Eugenis, also known as Fotios Eugenis, also known as Frank Eugenis, to vacate a prior order of the same court dated May 11, 2015, granting the plaintiff's unopposed motion pursuant to CPLR 3126 to strike his answer.
ORDERED that the order is affirmed, with costs.
To vacate his default in opposing the plaintiff's motion pursuant to CPLR 3126 to strike his answer, which was granted in an order dated May 11, 2015, the defendant Fotius Eugenis, also known as Fotios Eugenis, also known as Frank Eugenis (hereinafter the defendant), was required to demonstrate both a reasonable excuse for the default and a potentially meritorious opposition to the plaintiff's motion (see CPLR 5015[a][1]; Oller v Liberty Lines Tr., Inc., 111 AD3d 903, 904; Schenk v Staten Is. Univ. Hosp., 108 AD3d 661, 662; Smyth v Getty Petroleum Mktg., Inc., 103 AD3d 790). The defendant demonstrated that the failure to submit written opposition to the plaintiff's motion to strike his answer was due to law office failure occasioned by the substitution of counsel (see Evolution Impressions, Inc. v Lewandowski, 59 AD3d 1039, 1040; Drummond v Petito, 253 AD2d 407, 408; Seashells, Inc. v Bridge Art Prods., 172 AD2d 353; Lovisa Constr. Co. v Facilities Dev. Corp., 148 AD2d 913, 914). Furthermore, the defendant demonstrated a potentially meritorious opposition to the plaintiff's motion (see Poveromo v Kelley-Amerit Fleet Servs., Inc., 127 AD3d 1048; Palmieri v Piano Exch., Inc., 124 AD3d 611; Lomax v Rochdale Vil., Inc., 76 AD3d 999; Mawson v Historic Props., LLC, 30 AD3d 480, 481).
The plaintiff's remaining contention is without merit.
Accordingly, the Supreme Court providently exercised its discretion in granting the [*2]defendant's motion to vacate the prior order entered upon his default.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court